
	

113 HR 4265 IH: To direct the Secretary and the Attorney General to promptly take all steps necessary or appropriate to execute and implement the San Luis Rey settlement agreement, and for other purposes.
U.S. House of Representatives
2014-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4265
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2014
			Mr. Hunter (for himself, Mr. George Miller of California, Mr. Calvert, Mr. Peters of California, Mr. Vargas, and Mr. Cole) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To direct the Secretary and the Attorney General to promptly take all steps necessary or
			 appropriate to execute and implement the San Luis Rey settlement
			 agreement, and for other purposes.
	
	
		1.San Luis Rey Settlement Agreement ImplementationThe San Luis Rey Indian Water Rights Settlement Act (Public Law No. 100–675) is amended by adding
			 at the end the following:
			
				112.Implementation of settlementCongress finds that the City of Escondido, California, the Vista Irrigation District, the San Luis
			 Rey River Indian Water Authority, and the Bands have approved in principle
			 a settlement agreement, dated April 23, 2012, that conforms to the
			 requirements of this Act. Notwithstanding any other provision of this Act,
			 the Secretary and the Attorney General shall promptly take all steps
			 necessary or appropriate to—
					(1)execute and implement that agreement on behalf of the United States, and
					(2)secure the entry of stipulated judgments or other final dispositions in the proceedings among these
			 parties presently pending before the United States District Court for the
			 Southern District of California and the Federal Energy Regulatory
			 Commission..
		
